Action by Paul M. Henderson against Harry Blumberg to recover a real estate broker's commission for procuring a purchaser for defendant's realty. From a judgment for the plaintiff, the defendant appeals.
Judgment affirmed.
The plaintiff-appellee obtained a verdict and judgment in the Circuit Court of Polk County, Florida, in the sum of $1,000.00 as a realtor's commission against the appellant-defendant for producing a purchaser ready, able and willing to purchase defendant-appellant's ten acres of citrus for the sum of $20,348.00. Counsel for the defendant in the lower court contended, and contend here, that the appellant never listed with the plaintiff below the grapefruit grove for sale and was at no time under obligation to pay the plaintiff a realtor's commission in the sum of $1,000.00.
As we study the record, the disputes and conflicts in the testimony presented purely a question of fact to be decided by a jury under appropriate instructions upon the law of the case. We have examined the several questions presented but fail to find error in the record.
Affirmed.
ADAMS, C.J., and TERRELL, CHAPMAN, THOMAS, BARNS and HOBSON, JJ., concur.
SEBRING, J., dissents. *Page 290